Russell, C. J.
1. It is never error to refuse to direct a verdict.
2. The instructions of the trial judge were adjusted to the issues and the evidence, and it was not error to omit to instruct the jury upon the law applicable to robbery by sudden snatching, for it is manifest that if robbery was committed, it was accomplished’ by force, and the indictment did not charge robbery by sudden snatching.
3. The evidence authorized the verdict, and there was no error in refusing a new trial. -Judgment affirmed.